244 F.3d 874 (11th Cir. 2001)
Jeffrey WEEKLEY, Petitioner-Appellant,v.Michael W. MOORE, Department of Corrections, et al., Respondents-Appellees.
No. 98-4218.
United States Court of Appeals,Eleventh Circuit.
March 15, 2001.March 27, 2001.

Appeal from the United States District Court for the Southern District of  Florida. (No. 97-01978-CV-ASG), Alas Stephen Gold, Judge.


1
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


2
Before BIRCH and BARKETT, Circuit Judges, and MILLS*, District Judge.

RICHARD MILLS, District Judge:

3
In our previous Opinion in this case, we noted that "[t]he resolution of this  appeal ... turns on whether a successive petition such as Weekley's is  nonetheless a 'properly filed application' under 28 U.S.C.  2244(d)(2)."  Weekley v. Moore, 204 F.3d 1083, 1085 (11th Cir.2000). The majority of this  Court was persuaded by the reasoning of the United States Courts of Appeals for  the Seventh and Ninth Circuits1 and concluded that successive state court  filings do not constitute properly filed applications for purposes of tolling 28  U.S.C.  2244(d)(2)'s statute of limitations period.2 Weekley, 204 F.3d at 1086.  Accordingly, we affirmed the district court's dismissal of Weekley's habeas  corpus petition as being untimely filed. Id.


4
However, on January 8, 2001, the United State Supreme Court reversed this Court  pursuant to that Court's holding in Artuz v. Bennett, 531 U.S. 4, 121 S.Ct.  361, 148 L.Ed.2d 213 (2000). In Bennett, the Supreme Court decided the circuit  split and held that


5
an application is "properly filed" when its delivery and acceptance are in  compliance with the applicable laws and rules governing filings.... [T]he  question whether an application has been "properly filed" is quite separate  from the question whether the claims contained in the application are  meritorious and free of procedural bar.


6
Id. at 364.


7
In light of Bennett, we must reverse the district court's decision and remand  for further proceedings. As we previously noted, "since Weekley filed his  federal petition on June 25, 1997, if either the second or third Rule 3.850  motions w[ere] properly filed, his federal habeas petition would be timely."  Weekley, 204 F.3d at 1085. Bennett teaches that Weekley's habeas corpus petition  was timely filed because his second and third Rule 3.850 motions were properly  filed, thereby tolling 28 U.S.C.  2244(d)(2)'s statute of limitations period.


8
Accordingly, we REVERSE the district court's Order holding that Weekley's habeas  corpus petition was untimely filed and REMAND with directions to the district  court that it allow Weekley to file and proceed on his habeas corpus petition.



NOTES:


*
 Honorable Richard Mills, U.S. District Judge for the Central District of  Illinois, sitting by designation.


1
 See Tinker v. Hanks, 172 F.3d 990 (7th Cir.1999) and Dictado v. Ducharme, 189  F.3d 889 (9th Cir.1999).


2
 Judge Barkett explained in her dissent that she was more persuaded by the  reasoning of the opinions from the United States Courts of Appeals for the  Second, Fifth, and Third Circuits (see Bennett v. Artuz, 199 F.3d 116 (2d  Cir.1999); Villegas v. Johnson, 184 F.3d 467 (5th Cir.1999); Lovasz v. Vaughn,  134 F.3d 146 (3d Cir.1998)), noting that "[t]o import consideration of the  merits of the petition into this determination seems to me to be in direct  conflict with the plain meaning of the phrase 'properly filed' as it is used in  the statute." Weekley, 204 F.3d at 1086.